Citation Nr: 1453883	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-26 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

During his May 2014 hearing, the Veteran indicated that he spent a short amount of time in prison in the early part of 2014.  He stated that he spent ten weeks in county jail, then spent a few days at a transfer center in Oklahoma, and then spent his remaining time at the Federal Correctional Institution (FCI) in Milan, Michigan.  The Veteran stated that he spoke to a psychiatrist at the FCI in Milan, Michigan.  

As psychiatric treatment records would be relevant to his claim, the Board finds that the Veteran has reported the possible existence of relevant records which are not a part of the claims file.  On remand, the RO should attempt to obtain any psychiatric records from the FCI in Milan, Michigan.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all healthcare providers who have treated him for any psychiatric disorder.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the appellant should be so notified. 

2.  Obtain the Veteran's psychiatric records from the Federal Correctional Institution in Milan, Michigan.  In his May 2014 hearing, he indicated that while he was serving his sentence there, he spoke to a psychologist; it is therefore possible that some records exist.  If any requested records are unavailable, then the file should be annotated as such, and the appellant should be so notified.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

